NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DOLPHUS L. COLLINS,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7108

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-0244, Judge William A.
Moorman.

ON MOTION

ORDER

The Secretary moves for a '!-day extension of time,
until June 11, 2012, to file his response brief.

Upon consideration thereof,

IT Is ORI)ERED THAT:

The motion is granted.

JUN 0 8 2012

Date

cc: Dolphus L. Collins

Elizabeth A. Speck, Esq.

s21

FOR THE CQURT

/s/ Jan Horbal}§
J an Horbaly -

Clerk

D
U.S. CUUH‘FHFEAPPEAI.S FOB
`I'HE FEDERAL CIRCU|T

JUN 0 8 2012
JAN HEJHBALY
CLEHK